 
 
IB 
Union Calendar No. 43 
111th CONGRESS 1st Session 
H. R. 1748 
[Report No. 111–95, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2009 
Mr. Conyers (for himself, Mr. Smith of Texas, Mr. Delahunt, Ms. Jackson-Lee of Texas, and Mrs. Biggert) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Oversight and Government Reform and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
 
May 4, 2009 
Reported from the Committee on the Judiciary with an amendment 
Strike out all after the enacting clause and insert the part printed in italic 
 

May 4, 2009
Additional sponsors: Mr. Gonzalez, Mr. Moore of Kansas, Mr. Walz, and Mr. Sherman


May 4, 2009
The Committees on Oversight and Government Reform and Financial Services discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
For text of introduced bill, see copy of bill as introduced on March 26, 2009

A BILL 
To amend title 18, United States Code, to enhance the investigation and prosecution of mortgage fraud and financial institution fraud, and for other purposes. 
 

1.Short titleThis Act may be cited as the Fight Fraud Act of 2009.
2.Amendments to improve mortgage, securities, and financial fraud recovery and enforcement 
(a)Definition of financial institution amended To include mortgage lending businessSection 20 of title 18, United States Code, is amended— 
(1)in paragraph (8), by striking or after the semicolon; 
(2)in paragraph (9), by striking the period and inserting ; or; and 
(3)by inserting at the end the following: 
 
(10)a mortgage lending business or any person or entity that makes in whole or in part a federally related mortgage loan as defined in section 3 of the Real Estate Settlement Procedures Act of 1974.. 
(b)Mortgage lending business defined 
(1)In generalChapter 1 of title 18, United States Code, is amended by inserting after section 26 the following: 
 
27.Mortgage lending business definedIn this title, the term mortgage lending business means an organization which finances or refinances any debt secured by an interest in real estate, including private mortgage companies and any subsidiaries of such organizations, and whose activities affect interstate or foreign commerce.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 1 of title 18, United States Code, is amended by adding at the end the following: 


27. Mortgage lending business defined. . 
(c)False statements in mortgage applications amended To include false statements by mortgage brokers and agents of mortgage lending businessesSection 1014 of title 18, United States Code, is amended— 
(1)by striking or after the International Banking Act of 1978),; and 
(2)by inserting after section 25(a) of the Federal Reserve Act the following: , or a mortgage lending business, or any person or entity that makes in whole or in part a federally related mortgage loan as defined in section 3 of the Real Estate Settlement Procedures Act of 1974. 
(d)Major fraud against the government amended To include economic relief and troubled asset relief program fundsSection 1031(a) of title 18, United States Code, is amended— 
(1)by striking in any procurement and inserting in any Federal assistance in the form of financial relief or stimulus provided by the Government, including through the Troubled Assets Relief Program, whether through grant, contract, subcontract, subsidy, loan, guarantee, insurance, purchase of preferred stock, or otherwise, or any procurement; and 
(2)by striking the contract, subcontract and inserting such grant, contract, subcontract, subsidy, loan, guarantee, insurance, purchase, or other form of financial relief or stimulus. 
(e)Securities fraud amended To include fraud involving options and futures in commodities 
(1)In generalSection 1348 of title 18, United States Code, is amended— 
(A)in the caption, by inserting and commodities after Securities; 
(B)in paragraph (1), by inserting any commodity for future delivery, or any option on a commodity for future delivery, or after any person in connection with; and 
(C)in paragraph (2), by inserting any commodity for future delivery, or any option on a commodity for future delivery, or after in connection with the purchase or sale of. 
(2)Clerical amendmentThe item relating to section 1348 in the table of sections at the beginning of chapter 63 of title 18, United States Code, is amended by inserting and commodities after Securities.
3.Authorization of additional resources for investigators and prosecutors for mortgage fraud, securities and commodities fraud, and other crimes of fraud 
(a)Authorizations for the Department of Justice 
(1)In generalThere is authorized to be appropriated to the Attorney General, $185,000,000 for fiscal year 2010 and $175,000,000 for fiscal year 2011, for the purposes of investigations, prosecutions, and civil enforcement actions against possible fraud (including mortgage fraud and securities and commodities fraud) relating to a financial institution, including financial institutions receiving Federal assistance under the Troubled Assets Relief Program or otherwise. 
(2)AllocationsThe amounts authorized to be appropriated under paragraph (1) shall be allocated as follows: 
(A)Federal Bureau of Investigation: $75,000,000 for fiscal year 2010 and $65,000,000 for fiscal year 2011, an appropriate percentage of which amounts shall be used to investigate mortgage fraud. 
(B)The offices of the United States Attorneys: $50,000,000. 
(C)The criminal division of the Department of Justice: $20,000,000. 
(D)The civil division of the Department of Justice: $15,000,000. 
(E)The tax division of the Department of Justice: $5,000,000. 
(F)The Director of the Administrative Office of the United States Courts: $20,000,000. 
(b)Authorizations for the Postal Inspection ServiceThere is authorized to be appropriated to the Postal Inspection Service of the United States Postal Service, $30,000,000 for each of the fiscal years 2010 and 2011 for investigations into possible fraud described in subsection (a)(1). 
(c)Authorizations for the inspector general for the Department of Housing and Urban DevelopmentThere is authorized to be appropriated to the Inspector General of the Department of Housing and Urban Development, $30,000,000 for each of the fiscal years 2010 and 2011 for investigations into possible fraud described in subsection (a)(1). 
(d)Authorizations for the United States Secret ServiceThere is authorized to be appropriated to the United States Secret Service of the Department of Homeland Security, $20,000,000 for each of the fiscal years 2010 and 2011 for investigations into possible fraud described in subsection (a)(1). 
(e)Additional authorizations; availabilityThe amounts authorized under this section are in addition to amounts otherwise authorized in other Acts, and shall remain available until expended. 
(f)Defense servicesFunds made available under this section by the recipient described in subsection (a)(2)(F) shall be used to cover costs associated with providing defense services to defendants investigated for or charged with an offense described in subsection (a)(1). 
(g)Report to CongressFollowing the final expenditure of all funds appropriated pursuant to authorization under this section, the Attorney General, in consultation with the United States Postal Inspection Service, the Inspector General for the Department of Housing and Urban Development, and the Secretary of Homeland Security, shall submit a report to Congress identifying— 
(1)the amounts expended under each of subsections (a), (b), (c), and (d) and a certification of compliance with the requirements listed in subsection (e); and 
(2)the amounts recovered as a result of criminal or civil restitution, fines, penalties, and other monetary recoveries resulting from criminal, civil, or administrative proceedings and settlements undertaken with funds authorized by this Act.
4.Grants for State and local law enforcement 
(a)In generalSubject to the availability of amounts provided in advance in appropriations Acts, the Attorney General is authorized to award grants to States to establish and develop programs to increase and enhance enforcement against mortgage fraud, securities and commodities fraud, and financial institution fraud, including enforcement against the use of computers in committing such fraud. 
(b)ApplicationTo be eligible to be considered for a grant under subsection (a), a State shall submit an application to the Attorney General at such time, in such manner, and containing such information, including as described in subsection (d), as the Attorney General may require. 
(c)Use of grant amountsA grant awarded to a State under subsection (a) shall be used by the State to establish and develop programs to— 
(1)assist State and local law enforcement agencies in enforcing State and local criminal laws relating to criminal activity described in subsection (a); 
(2)assist State and local law enforcement agencies in educating the public to prevent and identify such criminal activity; 
(3)educate and train State and local law enforcement officers and prosecutors to conduct investigations, forensic analyses of evidence, and prosecutions relating to such criminal activity; 
(4)assist State and local law enforcement officers and prosecutors in acquiring computer and other equipment to conduct investigations and forensic analyses of evidence relating to such criminal activity; 
(5)assist public defenders with providing defense services to defendants in cases in which the defendant is charged with any such criminal activity; and 
(6)facilitate and promote communication between Federal, State, and local law enforcement to improve the sharing of Federal law enforcement expertise and information about the investigation, forensic analysis of evidence, and prosecution relating to such criminal activity, with State and local law enforcement officers and prosecutors, including through the use of multi-jurisdictional task forces. 
(d)Assurances and eligibilityTo be eligible to receive a grant under subsection (a), a State shall provide assurances to the Attorney General that the State— 
(1)will provide an assessment of the resource needs of the State and units of local government within that State, including criminal justice resources being devoted to the investigation and enforcement of laws related to criminal activity described in subsection (a); 
(2)will develop a plan for coordinating the programs funded under this section with other federally funded technical assistance and training programs; and 
(3)will submit to the Attorney General applicable reports in accordance with subsection (f). 
(e)Matching fundsThe Federal share of a grant received under this section may not exceed 75 percent of the total cost of a program or proposal funded under this section unless the Attorney General waives, wholly or in part, the requirements of this subsection. 
(f)ReportsFor each year that a State receives a grant under subsection (a) for a program, the State shall submit to the Attorney General a report on the results, including the effectiveness, of such program during such year. 
(g)Definition of StateFor the purposes of this section, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands. 
(h)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to carry out this section $100,000,000 for each of the fiscal years 2010 through 2011. 
(2)LimitationsOf the amount made available to carry out this section in any fiscal year, not more than 3 percent may be used for salaries and administrative expenses for the Department of Justice. 
(3)Minimum amountEach State submitting an application for, and eligible to receive, a grant under this section for a fiscal year shall be allocated under this section, in each such fiscal year, not less than 0.75 percent of the total amount appropriated in such fiscal year for grants pursuant to this section, except that not less than 0.25 percent of such total amount shall be allocated to the United States Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands, collectively. 
(4)Grants to Indian tribesSubject to paragraph (3), the Attorney General may use amounts made available pursuant to authorizations under this section to make grants to Indian tribes for use in accordance with this section.
5.Authorization and expansion of National White Collar Crime Center 
(a)In generalTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is amended— 
(1)by redesignating part JJ, as added by section 952 of Public Law 110–315 (relating to Loan Repayment for Prosecutors and Public Defenders), as part LL, and moving such part so that such part follows part KK; 
(2)in part LL, as so redesignated and moved by paragraph (1), by redesignating section 3001 as section 3021; and 
(3)by adding at the end the following new part: 
 
MMNational White Collar Crime Center grants 
3031.Establishment of grants program 
(a)AuthorizationThe Attorney General is authorized to award grants and enter into contracts with State and local criminal justice agencies and nonprofit organizations for the purpose of improving the detection, investigation, and prosecution of covered criminal activities. 
(b)Covered criminal activities definedFor purposes of this part, the term covered criminal activity means a criminal conspiracy or activity or a terrorist conspiracy or activity that spans jurisdictional boundaries, including the following: 
(1)Terrorism. 
(2)Economic crime, including financial fraud and mortgage fraud. 
(3)High-tech crime, also known as cybercrime or computer crime, including internet-based crime against children and child pornography. 
(c)Criminal justice agency definedFor purposes of this part, the term criminal justice agency, with respect to a State or a unit of local government within such State, includes a law enforcement agency, a State regulatory body with criminal investigative authority, and a State or local prosecution office to the extent that such agency, body, or office, respectively, is involved in the prevention, investigation, and prosecution of covered criminal activities. 
3032.Authorized programsGrants and contracts awarded under this part may be made only for the following programs, with respect to the prevention, investigation, and prosecution of covered criminal activities: 
(1)Programs to provide a nationwide support system for State and local criminal justice agencies. 
(2)Programs to assist State and local criminal justice agencies to develop, establish, and maintain intelligence-focused policing strategies and related information sharing. 
(3)Programs to provide training and investigative support services to State and local criminal justice agencies to provide such agencies with skills and resources needed to investigate and prosecute such criminal activities and related criminal activities. 
(4)Programs to provide research support, to establish partnerships, and to provide other resources to aid State and local criminal justice agencies to prevent, investigate, and prosecute such criminal activities and related problems. 
(5)Programs to provide information and research to the general public to facilitate the prevention of such criminal activities. 
(6)Programs to establish National training and research centers regionally, including within Virginia, Texas, and Michigan, to provide training and research services for State and local criminal justice agencies. 
(7)Any other programs specified by the Attorney General as furthering the purposes of this part. 
3033.ApplicationTo be eligible to be considered for an award of a grant or contract under this part, an entity shall submit to the Attorney General an application in such form and manner, and containing such information, as required by the Attorney General. 
3034.Rules and regulationsThe Attorney General shall promulgate such rules and regulations as are necessary to carry out this part, including rules and regulations for submitting and reviewing applications under section 3033.. 
(b)Authorization of appropriationSection 1001(a) of such Act (42 U.S.C. 3793) is amended by adding at the end the following new paragraph: 
 
(27)There is authorized to be appropriated to carry out part MM— 
(A)$25,000,000 for fiscal year 2010; 
(B)$28,000,000 for fiscal year 2011; 
(C)$31,000,000 for fiscal year 2012; 
(D)$34,000,000 for fiscal year 2013; 
(E)$37,000,000 for fiscal year 2014; and 
(F)$40,000,000 for fiscal year 2015..
 
 
May 4, 2009 
Reported from the Committee on the Judiciary with an amendment
May 4, 2009
The Committees on Oversight and Government Reform and Financial Services discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
